—Appeal from a judgment of Supreme Court, Monroe County (Mark, J.), entered October 17, 2000, convicting defendant upon his plea of guilty of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant pleaded guilty to murder in the second degree (Penal Law § 125.25 [1]) and criminal possession of a weapon in the second degree (Penal Law § 265.03 [2]) before Supreme Court ruled on his motion to suppress statements that he made to police, and thus he forfeited the right to appellate review of his contention that those statements were taken in violation of his constitutional rights (see, People v Fer*867nandez, 67 NY2d 686, 688; People v Mojica, 291 AD2d 833 [decided herewith]; People v McIntosh, 274 AD2d 968, 969, lv denied 95 NY2d 906). Contrary to defendant’s further contention, the sentence is neither unduly harsh nor severe. Present — Pine, J.P., Scudder, Kehoe, Burns and Gorski, JJ.